DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 20 and 21 of before forming the gate electrode, further comprising forming a contact hole in the interlayer dielectric layer so as to expose the dielectric layer on the sidewall of the gate capping layer and after forming the interlayer dielectric layer, further comprising etching through the interlayer dielectric layer and the dielectric layer to expose the semiconductor barrier layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-14,18,22 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0209922 A1 to Ota et al., “Ota”.
Regarding claim 1, Ota discloses a semiconductor device (e.g. FIG. 1 or alternately FIG. 23), comprising:
a substrate (“SUB” ¶ [0051],[0062]);
a semiconductor channel layer (“CH”, ¶ [0065]) disposed on the substrate (“SUB”);
a semiconductor barrier layer (“ES” ¶ [0067],[0068]) disposed on the semiconductor channel layer (“CH”);
a gate capping layer (“CAP” ¶ [0069],[0070]) disposed on the semiconductor barrier layer (“ES”);
a dielectric layer (“IF”, ¶ [0072],[0073]) conformally covering the gate capping layer (“CAP”) and surrounding a periphery (in side profile) of the gate capping layer (“CAP”); and
a gate electrode (“GE”, ¶ [0051]-[0055]) disposed on the dielectric layer (“IF”) and covering at least one sidewall (as pictured) of the gate capping layer (“CAP”).

Regarding claim 3, Ota discloses the semiconductor device according to claim 1, and Ota further discloses wherein the dielectric layer (“IF”) is disposed between (portions of) the gate capping layer (“CAP”) and the gate electrode (“GE”).

Regarding claim 4, Ota discloses the semiconductor device according to claim 1, and Ota further discloses wherein the dielectric layer (“IF”) conformally covers a top surface (exposed top surface) of the semiconductor barrier layer (“ES”).

Regarding claim 5, Ota discloses the semiconductor device according to claim 1, and Ota further discloses wherein the dielectric layer (“IF”) is a high-k dielectric layer (¶ [0073] states wherein “IF” may be formed of AlN and aluminum nitride (AlN) has a dielectric constant of ~9 which is higher than the dielectric constant of silicon oxide at ~3.6).

Regarding claim 6, Ota discloses the semiconductor device according to claim 1, and Ota further discloses (see Examiner-annotated FIG. 1) wherein a portion of a bottom surface of the gate electrode (“GE”) is lower than a top surface of the gate capping layer (“CAP”).

    PNG
    media_image1.png
    530
    682
    media_image1.png
    Greyscale

Regarding claim 7, Ota discloses the semiconductor device according to claim 1, and Ota further discloses wherein the gate electrode (“GE”) conformally covers (i.e. covers without intervening layers, similar to Applicant’s FIG. 6 gate electrode 120 conformally covering portions of 112) the dielectric layer (“IF”).

Regarding claim 8, Ota discloses the semiconductor device according to claim 1, and Ota further discloses wherein a length (see Examiner-annotated FIG. 1 below) of the gate electrode (“GE”) is greater than a length of the gate capping layer (“CAP”).


    PNG
    media_image2.png
    543
    598
    media_image2.png
    Greyscale


Regarding claim 9, Ota discloses the semiconductor device according to claim 1 , and Ota further teaches (in FIG. 23) wherein a portion of the gate capping layer (“CAP”) protrudes from one side (left side) of the gate electrode (“GE”).

Regarding claim 10, Ota discloses the semiconductor device according to claim 1, and Ota further discloses wherein the gate electrode (“GE”) comprises a body portion (see Examiner-annotated FIG. 1 below) and at least one extension portion (either first or second extensions), the at least one extension portion being disposed at one side of the body portion and a bottom surface of the at least one extension portion being lower than a bottom surface of the body portion (see also Examiner-annotated FIG. 1 with claim 6 above).

    PNG
    media_image3.png
    527
    604
    media_image3.png
    Greyscale


Regarding claim 11, Ota discloses the semiconductor device according to claim 10, and Ota further discloses wherein the at least one extension portion part comprises a first extension portion and a second extension portion (see Examiner-annotated FIG. 1 above) disposed at two sides of the body portion respectively, wherein a length of the first extension portion is different (longer) from a length of the second extension portion (as pictured).

Regarding claim 12, Ota discloses the semiconductor device according to claim 11, and Ota further discloses a drain electrode (“DE”, ¶ [0052],[0053]), wherein the first extension portion is in proximity to the drain electrode, and the second extension portion is away from the drain electrode, the length of the first extension portion is greater than the length of the second extension (as pictured, see Examiner-annotated FIG. 1 above).

Regarding claim 13, Ota discloses the semiconductor device according to claim 12, and Ota further discloses wherein the first extension portion and the second extension portion (see Examiner-annotated FIG. 1 above) conformally cover (i.e. covers without intervening layers, similar to Applicant’s FIG. 6 gate electrode 120 conformally covering portions of 112) the dielectric layer (“IF”).

Regarding claim 14, Ota discloses the semiconductor device according to claim 12, and Ota further discloses wherein the first extension portion comprises a horizontal extension portion and a vertical extension portion (see Examiner-annotated FIG. 1 below), and a top surface of the horizontal extension portion is lower than a top surface of the vertical extension portion.


    PNG
    media_image4.png
    527
    596
    media_image4.png
    Greyscale


Regarding claim 18, Ota discloses a method of fabricating a semiconductor device, comprising:
providing a substrate (“SUB” ¶ [0051],[0062]);
forming a semiconductor channel layer (“CH”, ¶ [0065]) on the substrate;
forming a semiconductor barrier layer (“ES” ¶ [0067],[0068]) on the semiconductor channel layer (“CH”);
forming a gate capping layer (“CAP” ¶ [0069],[0070]) on the semiconductor barrier layer (“ES”);
forming a dielectric layer (“IF”, ¶ [0072],[0073])conformally covering the gate capping layer (“CAP”) and the semiconductor barrier layer (“CAP”); and
forming a gate electrode (“GE”, ¶ [0051]-[0055]) on the dielectric layer (“IF”), wherein the gate electrode (“GE”) covers at least one sidewall of the gate capping layer (“CAP”).

Regarding claim 22, Ota discloses the method of fabricating the semiconductor device according to claim 18, and Ota further discloses wherein the gate electrode (“GE”) conformally covers (as pictured) the dielectric layer (“IF”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209922 A1 to Ota et al., “Ota”.
Regarding claim 2, although Ota discloses the semiconductor device according to claim 1, Ota fails to clearly state wherein a thickness of the dielectric layer (“IF”) is less than a thickness of the gate capping layer (“CAP”).
However, Ota shows in the drawings wherein the thickness of the dielectric layer (“IF”, see Examiner-annotated figure below) is less than the thickness of the gate capping layer (“CAP”) and wherein the dielectric layer has a thickness as low as 20 nm (¶ [0073]).

    PNG
    media_image5.png
    527
    590
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ota with the thickness of the dielectric layer less than the thickness of the capping layer since the drawing of Ota suggest as much and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the dielectric layer determines the gate capacitive coupling making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 15, although Ota discloses the semiconductor device according to claim 1, Ota fails to show in FIG.1 an interlayer dielectric layer disposed on the semiconductor barrier layer (“ES”), wherein a bottom surface of the interlayer dielectric layer is lower than a top surface of the gate capping layer.
However, Ota teaches in the embodiment of FIG. 23 wherein an interlayer dielectric (IL1, ¶ [0238]) is disposed (indirectly) on a semiconductor barrier layer (“ES”), wherein a bottom surface of the interlayer dielectric layer (“IL1”) is lower (see Examiner-annotated figure below) than a top surface of a gate capping layer (“CAP”):

    PNG
    media_image6.png
    536
    579
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device in FIG. 1 of Ota with an interlayer dielectric (ILD) as taught by FIG. 23 of Ota in order to desirably passivate and protect the device from external elements as well as in order to finish the device by allowing for forming external electrical connections thereto (Ota ¶ [0239]-[0240]).

Regarding claim 16, Ota generally yields the semiconductor device according to claim 15, and Ota further teaches wherein the dielectric layer (“IF”) is disposed between the interlayer dielectric layer (“IL1”) and the sidewall of the gate capping layer (“CAP”).

Regarding claim 17, Ota generally yields the semiconductor device according to claim 15, and Ota further discloses wherein the dielectric layer (“IF”) is disposed between the interlayer dielectric layer (“IL1”) and the semiconductor barrier layer (“ES”).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209922 A1 to Ota et al., “Ota”, as applied to claim 18 above, and further in view of U.S. Patent Application Publication Number 2021/0066483 A1 to Lin et al., “Lin”.
Regarding claim 19, although Ota discloses the method of fabricating the semiconductor device according to claim 18, Ota fails to clearly teach in the embodiment of FIG. 1 forming an interlayer dielectric layer covering the dielectric layer, wherein a top surface of the interlayer dielectric layer is higher than a top surface of the gate capping layer.
However, Ota teaches in the embodiment of FIG. 23 forming an interlayer dielectric layer (“IL1”) covering the dielectric layer (“IF”), wherein a topmost surface of the interlayer dielectric layer (“IL1”) is higher than a top surface of the gate capping layer (“CAP”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device in FIG. 1 of Ota with an interlayer dielectric (ILD) as taught by FIG. 23 of Ota in order to desirably passivate and protect the device from external elements as well as in order to finish the device by allowing for forming external electrical connections thereto (Ota ¶ [0239]-[0240]).
Ota fails to clearly teach wherein the interlayer dielectric is formed before forming the gate electrode. 
Lin teaches wherein an interlayer dielectric (Fig. 6 layer 602, ¶ [0033]) is formed before forming a gate electrode (Fig. 12 layer 1202, ¶ [0041]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Ota by replacing the photoresist masking (FIG. 7 PR2 and MF2) with an interlayer dielectric as taught by Lin in order to desirably add passivation (Lin ¶ [0034]) and reduce the number of processing steps (i.e. depositing and retaining a interlayer dielectric or passivation layer used during processing rather than adding extra photoresist and masking steps).

Regarding claim 20, Ota in view of Lin yields the method of fabricating the semiconductor device according to claim 19, and Ota further teaches before forming the gate electrode, further comprising forming a contact hole (e.g. FIG. 6 to FIG. 7 opening in PR2) in the interlayer dielectric layer (when applying the teachings of Lin) so as to expose the dielectric layer (“IF”) on the sidewall of the gate capping layer (“CAP”).

Regarding claim 21, Ota in view of Lin yields the method of fabricating the semiconductor device according to claim 19, and Lin further teaches after forming the interlayer dielectric layer, further comprising etching (Fig. 7, ¶ [0035]) through the interlayer dielectric layer (602) and the dielectric layer (when applied to Ota) to expose the semiconductor barrier layer (Lin 108).
It also would have been obvious to one having ordinary skill in the art to have performed the method of Ota in view of Lin by forming the source/drain ohmic contacts through the interlayer dielectric layer in order to similarly reduce the number of processing steps (i.e. depositing and retaining a interlayer dielectric or passivation layer used during processing rather than adding extra photoresist and masking steps).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891